 



Exhibit 10.46
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 25, 2008, is by and among TRACTOR SUPPLY COMPANY, a Delaware
corporation (the “Borrower”), each of the Subsidiary Guarantors, the Persons
identified as lenders on the signature pages hereto (the “Lenders”) and BANK OF
AMERICA, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders, and the
Administrative Agent have entered into that certain Credit Agreement dated as of
February 22, 2007 (as amended from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as provided herein; and
WHEREAS, the Lenders have agreed to amend the Credit Agreement on the terms and
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
PART I
DEFINITIONS
Unless otherwise defined herein or the context otherwise requires, terms used in
this Amendment, including its preamble and recitals, have the meanings provided
in the Credit Agreement (as amended hereby).
PART II
AMENDMENTS TO CREDIT AGREEMENT
SUBPART 2.1 Amendments to Section 1.1.
(a) The following definitions appearing in Section 1.1 of the Credit Agreement
are hereby amended and restated in their entireties:
“Fixed Charge Coverage Ratio” means, with respect to the Consolidated Parties on
a consolidated basis, as of the end of each fiscal quarter of the Consolidated
Parties for the twelve month period ending on such date, the ratio of
(a) Consolidated EBITDAR for the applicable period to (b) the sum of (i) the
cash portion of Consolidated Interest Expense for the applicable period plus
(ii) Consolidated Rental Expense for the applicable period.
“Revolving Committed Amount” means THREE HUNDRED FIFTY MILLION DOLLARS
($350,000,000) as such amount may be increased or reduced pursuant to
Section 3.4.
“Swingline Committed Amount” means TWENTY MILLION DOLLARS ($20,000,000).

 

 



--------------------------------------------------------------------------------



 



(b) The definitions of “Consolidated Cash Taxes” and “Scheduled Funded Debt
Payments” are hereby deleted from Section 1.1 of the Credit Agreement.
SUBPART 2.2 The introductory clause and clause (i) in Section 3.4(c) of the
Credit Agreement are hereby amended and restated in their entireties to read as
follows:
(c) Increase of Revolving Committed Amount. The Borrower shall have the right,
upon at least fifteen (15) Business Days’ prior written notice to the
Administrative Agent, to increase the Revolving Committed Amount by up to
$150,000,000 in the aggregate in one or more increases, at any time prior to the
date that is six (6) months prior to the Maturity Date, subject, however, in any
such case, to satisfaction of the following conditions precedent:
(i) the Revolving Committed Amount shall not exceed $500,000,000 without the
consent of the Required Lenders;
SUBPART 2.3 Schedule 2.1(a) of the Credit Agreement is hereby amended and
replaced with Schedule 2.1(a) attached hereto.
SUBPART 2.4 Exhibit 7.1(c) of the Credit Agreement is hereby amended and
replaced with Exhibit 7.1(c) attached hereto.
PART III
CONDITIONS TO EFFECTIVENESS
SUBPART 3.1 Effective Date. This Amendment shall be and become effective as of
the date hereof subject to the satisfaction of the following conditions:
(a) Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment, which collectively shall have been duly
executed on behalf of the Borrower, the Guarantors, the Required Lenders, each
Lender increasing its Revolving Commitment pursuant to this Amendment, the
Swingline Lender and the Administrative Agent.
(b) Fees. The Borrower shall have paid to the Administrative Agent and the
Arranger, all agreed fees in connection with this Amendment.
PART IV
MISCELLANEOUS
SUBPART 4.1 Representations and Warranties. Each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders that (a) no Default or
Event of Default exists under the Credit Agreement or any of the other Credit
Documents on and as of the date hereof, (b) each Credit Party has the requisite
corporate power and authority to execute, deliver and perform this Amendment and
(c) the representations and warranties set forth in Section 6 of the Credit
Agreement are true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date). Each Credit Party
acknowledges and confirms that the Borrower’s obligations to repay the
outstanding principal amount of the Loans are unconditional and not subject to
any offsets, defenses or counterclaims.
SUBPART 4.2 Acknowledgment. Each Subsidiary Guarantor hereby acknowledges and
consents to all of the terms and conditions of this Amendment and agrees that
this Amendment does not operate to reduce or discharge the Subsidiary
Guarantors’ obligations under the Credit Agreement or the other Credit
Documents.

 

2



--------------------------------------------------------------------------------



 



SUBPART 4.3 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
SUBPART 4.4 Instrument Pursuant to Credit Agreement. This Amendment is a Credit
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.
SUBPART 4.5 References in Other Credit Documents. At such time as this Amendment
shall become effective pursuant to the terms of Subpart 3.1, all references in
the Credit Documents to the “Credit Agreement” shall be deemed to refer to the
Credit Agreement as amended by this Amendment.
SUBPART 4.6 Counterparts/Telecopy. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of the Amendment by telecopy shall be
effective as an original.
SUBPART 4.7 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.
SUBPART 4.8 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
SUBPART 4.9 General. Except as amended hereby, the Credit Agreement and all
other Credit Documents shall continue in full force and effect.
SUBPART 4.10 Expenses. The Borrower shall pay the Administrative Agent all
agreed reasonable costs and expenses in connection with the preparation,
execution and delivery of this Amendment, including legal fees to be paid by the
Borrower within thirty days after the effective date of this Amendment.
[The remainder of this page is intentionally left blank.]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the Borrower, the Subsidiary Guarantors and the Lenders have
caused this Amendment to be duly executed on the date first above written.

              BORROWER:   TRACTOR SUPPLY COMPANY,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ James F. Wright
 
James F. Wright    
 
  Title:   Chairman, President and Chief Executive Officer    
 
           
 
  By:
Name:   /s/ Anthony F. Crudele
 
Anthony F. Crudele    
 
  Title:   Chief Financial Officer    
 
            SUBSIDIARY GUARANTORS:   TRACTOR SUPPLY CO. OF MICHIGAN, LLC,
a Michigan limited liability company    
 
                By: Tractor Supply Company, a Delaware corporation,
its sole member    
 
           
 
  By:   /s/ James F. Wright    
 
           
 
  Name:   James F. Wright    
 
  Title:   Chairman, President and Chief Executive Officer    
 
           
 
  By:   /s/ Anthony F. Crudele    
 
           
 
  Name:   Anthony F. Crudele    
 
  Title:   Chief Financial Officer    
 
                TRACTOR SUPPLY CO. OF TEXAS, LP,
a Texas limited partnership    
 
                By: Tractor Supply Company, a Delaware corporation, its General
Partner    
 
           
 
  By:   /s/ James F. Wright    
 
           
 
  Name:   James F. Wright    
 
  Title:   Chairman, President and Chief Executive Officer    
 
           
 
  By:   /s/ Anthony F. Crudele    
 
           
 
  Name:   Anthony F. Crudele    
 
  Title:   Chief Financial Officer    
 
                DEL’S FARM SUPPLY, LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Alexander L. Stanton    
 
           
 
  Name:   Alexander L. Stanton    
 
  Title:   Treasurer    

TRACTOR SUPPLY COMPANY
FIRST AMENDMENT

2



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent    
 
           
 
  By:   /s/ Anne M. Zeschke    
 
           
 
  Name:   Anne M. Zeschke    
 
  Title:   Assistant Vice President    
 
            LENDERS:   BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Lisa B. Barksdale    
 
           
 
  Name:   Lisa B. Barksdale    
 
  Title:   Senior Vice President    
 
                JPMORGAN CHASE BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Robert Mendota    
 
           
 
  Name:   Robert Mendota    
 
  Title:   Vice President    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ John Chapman    
 
           
 
  Name:   John Chapman    
 
  Title:   Vice President    
 
                REGIONS BANK    
 
           
 
  By:   /s/ Scott Corley    
 
           
 
  Name:   Scott Corley    
 
  Title:   Senior Vice President    
 
                WACHOVIA BANK, NATIONAL ASSOCIATIO    
 
           
 
  By:   /s/ Hal Clemmer    
 
           
 
  Name:   Hal Clemmer    
 
  Title:   Senior Vice President    
 
                FIFTH THIRD BANK    
 
           
 
  By:   /s/ John K. Perez    
 
           
 
  Name:   John K. Perez    
 
  Title:   Vice President    
 
           

TRACTOR SUPPLY COMPANY
FIRST AMENDMENT

3



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK    
 
           
 
  By:   /s/ Michael J. Vegh    
 
           
 
  Name:   Michael J. Vegh    
 
  Title:   Vice President    
 
                NATIONAL CITY BANK    
 
           
 
  By:   /s/ Kelly Curtin    
 
           
 
  Name:   Kelly Curtin    
 
  Title:   Assistant Vice President    
 
                BRANCH BANKING AND TRUST    
 
           
 
  By:   /s/ Natalie Ruggiero    
 
           
 
  Name:   Natalie Ruggiero    
 
  Title:   Vice President    

TRACTOR SUPPLY COMPANY
FIRST AMENDMENT

4



--------------------------------------------------------------------------------



 



Schedule 2.1(a)
LENDERS

                  Lender Commitment   Applicable Percentage  
 
               
Bank of America, N.A.
  $ 65,000,000       18.571428571 %
JPMorgan Chase Bank, National Association
  $ 50,000,000       14.285714286 %
U.S. Bank National Association
  $ 50,000,000       14.285714286 %
Regions Bank
  $ 50,000,000       14.285714286 %
Wachovia Bank, National Association
  $ 50,000,000       14.285714286 %
Fifth Third Bank
  $ 25,000,000       7.142857143 %
Suntrust Bank
  $ 20,000,000       5.714285714 %
National City Bank
  $ 20,000,000       5.714285714 %
Branch Banking & Trust Company
  $ 20,000,000       5.714285714 %
 
               
Total
  $ 350,000,000       100.000000000 %

 

 



--------------------------------------------------------------------------------



 



Exhibit 7.1(c)
FORM OF
OFFICER’S COMPLIANCE CERTIFICATE

     
TO:
  BANK OF AMERICA, N.A., as Administrative Agent
IL1-231-10-41
231 South LaSalle Street
Chicago, Illinois 60604
 
   
RE:
  Credit Agreement dated as of February 22, 2007 among Tractor Supply Company
(the “Borrower”), the Subsidiary Guarantors, the Lenders party thereto and Bank
of America, N.A., as Administrative Agent (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”; all capitalized
terms used herein and not otherwise defined shall have the meanings provided in
the Credit Agreement)
 
   
DATE :
                      ,                

Pursuant to the terms of the Credit Agreement, I,
                                        , [Chief Financial Officer] of Tractor
Supply Company (the “Borrower”), hereby certify on behalf of the Borrower that
the statements below are accurate and complete in all respects:
(a) No Default or Event of Default exists under the Credit Agreement, except as
indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken with respect thereto.
(b) The [quarterly/annual] financial statements for the fiscal [quarter/year]
ended                      which accompany this certificate fairly present in
all material respects the financial condition of the Consolidated Parties as of
such date and have been prepared in accordance with GAAP.
(c) Attached hereto as Schedule 1 are calculations (calculated as of the date of
the financial statements referred to in paragraph (b) above) demonstrating
compliance by the Credit Parties with the financial covenants contained in
Section 7.11 of the Credit Agreement.

                  TRACTOR SUPPLY COMPANY, a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 

2



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO OFFICER’S CERTIFICATE

                    1.    
Fixed Charge Coverage Ratio
               
 
               
(a) Consolidated EBITDAR
  $                               
 
               
(b) cash Consolidated Interest Expense
  $            
 
             
 
               
(c) Consolidated Rental Expense
  $            
 
             
 
               
(d) [(b) + (c)]
  $            
 
             
 
               
(e) Fixed Charge Coverage Ratio [(a) / (d)]
    :1.0          
 
             
 
          2.    
Leverage Ratio
               
 
               
a) Funded Indebtedness of the Consolidated Parties
  $            
 
             
 
               
(b) Consolidated Rental Expense times six
  $            
 
             
 
               
(c) [(a) + (b)]
  $            
 
             
 
               
(d) Consolidated EBITDAR
  $            
 
             
 
               
(e) Leverage Ratio [(c) / (d)]
    :1.0          
 
     

 

 